108 F.3d 1371
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.THE BUILDING LINK, INCORPORATED, Plaintiff-Appellee,v.William BRITTON, individually and d/b/a The Building Link ofSouth Carolina, d/b/a Corner stone Publishing,d/b/a Residential Digest, t/a TradeWinds Publishing, Defendant-Appellant,andTullius Carter ROWND, Jr.;  Robert Patton Kelly, III;  JackBirney Curry, Jr., Defendants.
No. 95-3005.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1997.Decided Feb. 21, 1997.

William Britton, Appellant Pro Se.  William Everett Moore, Jr., BASS, BRYANT & MOORE, Raleigh, North Carolina, for Appellee.
Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order entering judgment on the jury verdict finding that he infringed Plaintiff's intellectual property and trade practice rights and awarding damages to Plaintiff.  The record does not contain a transcript of the jury trial.  Appellant has the burden of including in the record on appeal a transcript of all parts of the proceedings material to the issues raised on appeal.  Fed. R.App. P. 10(b);  4th Cir.  Local R. 10(c).  By failing to produce a transcript, Appellant has waived review of the issues on appeal which depend upon the transcript to show error.  Powell v. Estelle, 959 F.2d 22, 26 (5th Cir.), cert. denied, 506 U.S. 1025 (1992);  Keller v. Prince George's Co., 827 F.2d 952, 954 n. 1 (4th Cir.1987).  As for the claims that can be considered without a transcript, we have reviewed the record before the court and find no reversible error.  Accordingly, we deny Appellant's application to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED